Citation Nr: 1027951	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-36 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J. H., and T. H.




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina, which denied service connection for PTSD.  

The Winston-Salem RO apparently reopened the claim of service 
connection for PTSD in the July 2007 rating decision.  However, 
before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).
 
After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) consideration.

In February 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an August 
2005 rating decision.  The Veteran did not appeal the decision.  

2.  Evidence received since the August 2005 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

Evidence added to the record since the final August 2005 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Analysis

In an August 2005 rating decision, the Winston-Salem RO denied 
the claim for entitlement to service connection for PTSD on the 
basis that there was no evidence of a verifiable stressor.  The 
Veteran was notified of this decision in August 2005.  The 
Veteran did not appeal this decision.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In June 2006, the Veteran requested to reopen the claim for 
service connection for PTSD.  The evidence submitted since the 
August 2005 rating decision includes VA treatment reports, Social 
Security Administration records, and lay statements from the 
Veteran.  In addition requests were made to verify the Veteran's 
reported stressors.  A Defense Personnel Records Information 
Retrieval System (DPRIS) response to a request for information 
regarding the Veteran's reported stressors noted the unit to 
which the Veteran was assigned came under enemy fire.

The DPRIS response is new because this evidence has not been 
previously submitted to agency decisionmakers, and it is neither 
cumulative nor redundant of evidence previously of record.  This 
evidence is material because it relates to an unestablished fact 
necessary to substantiate the claim.  This evidence verifies the 
presence of an in-service stressor and other post service 
evidence indicates that the Veteran's current PTSD is related to 
in-service events which was not shown by the evidence previously 
of record.  A claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this 
evidence is new and material.

In conclusion, the Board finds that the DPRIS response received 
since the August 2005 rating decision is new and material, and 
the claim for service connection for an acquired psychiatric 
disability, to include PTSD, is reopened.  The reopened claim is 
discussed below in the remand portion of the decision. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
with regard to the application to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

New and material evidence having been received; the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.


REMAND

Service connection for PTSD involves a specific VA regulation, 
which requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2009).

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

At this time and as an aside, the Board notes that, effective 
July 13, 2010, the Code of Federal Regulations governing claims 
for service connection for PTSD was amended.  See 75 Fed. Reg. 
39843 (July 13, 2010).  Under the new amendment, if a Veteran's 
claimed stressor relates to fear of hostile military or terrorist 
activity, then lay testimony may establish the occurrence of the 
claimed in-service stressor, absent clear and convincing evidence 
to the contrary, if 1) a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the symptoms are related to the 
claimed stressor; and 2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  
75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).

As noted above, in this case the DPRIS response reflects that the 
Veteran's unit came under enemy fire.  Thus, an in-service 
stressor has been verified.  In addition, the Veteran asserts 
that his PTSD is due to events of service.  Further, according to 
a January 2005 psychiatric evaluation, Dr. N. reported a 
diagnosis of PTSD, chronic-gulf war related.  However, there is 
no indication that the diagnosis of PTSD conforms to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.125 
(2009).  As such, a psychiatric examination of the Veteran is 
necessary to determine whether an acquired psychiatric disorder, 
to include PTSD is or is not present, and if so, whether any 
acquired psychiatric disorder, to include PTSD is related to 
service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veterans Claims Assistance Act of 2000 (VCAA) specifically 
provides that as part of the duty to assist, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d).  It 
appears the Veteran may have received additional treatment at the 
VAMC.  According to June 2005 VA treatment reports, the Veteran 
was scheduled for additional therapy.

The Veteran is in receipt of Social Security benefits.  While 
some Social Security Administration (SSA) records have been 
submitted, it appears that not all SSA records have been 
obtained.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 38 
C.F.R. § 3.201), and that if VA does not seek to secure such 
records from SSA, it violates its duty to assist the claimant 
under 38 U.S.C.A. § 5107(a).  The Board finds that VA should seek 
these records as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction 
with that determination.

2.  Then, obtain all records of the Veteran's 
VA treatment for any psychiatric disability 
dated from June 2005 to the present, or other 
inpatient or outpatient treatment records 
should be obtained and incorporated in the 
claims folder.

3.  After associating any outstanding records 
with the claims folder, schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
found psychiatric disorder, to include PTSD.  
Prior to the examination, the claims folder 
must be made available to the psychiatrist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The examiner should elicit 
from the Veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and studies, 
including psychological testing, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  (The 
Board notes that the Veteran's in-service 
stressor of being exposed to enemy fire has 
been verified.)  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  The 
examiner should specifically address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that the 
PTSD is a result of the Veteran's verified 
in-service stressor(s).  If the Veteran does 
not meet the criteria for a diagnosis of PTSD 
due to an in-service stressor, the examiner 
should explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
diagnosed acquired psychiatric disorder is 
related to service.

A complete rationale for any opinion 
expressed, to include citation to specific 
documents in the claims file and supporting 
clinical findings, must be included in the 
examination report.  If an opinion cannot be 
expressed without resorting to speculation, 
the examiner must so state and further state 
why speculation is required.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for response 
thereto.  The case should then be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


